DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal 
Claim1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No. 10,204,692. Although the claims at issue are not identical, they are not patentably distinct from each other because :
Regarding claim 1, although the conflicting claim is not identical, it is not patentably distinct from each other because the claims of the instant application is broader than the claim of the patent cited above and would therefore be dominated by the claim of the patent. For instance, claim 1 of the instant application is anticipated with claim 1 of the cited patent with the omission of “to apply, in the read operation, a kick voltage…to the first word line”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (US 2008/0151665).
Regarding claim 1, Kim et al disclose A semiconductor memory device comprising: 
a first memory cell (the cell connected to bit line BL0, figure 2), and 
a second memory cell (the cell connected to the bit line BL1, figure 2); 
5a first word line (WL, figure 2) connected to each of the first and second memory cells (as above); 
a first sense amplifier (the sense amplifier that is controlled by signal SA-ENO and SA_ENOB , figure 11) and a second sense amplifier ( the sense amplifier that is controlled by signal SA-EN1 and SA_EN1B ,figure 11) including 
a first transistor (N4,figure 11) and a second transistor (N2, figure 11)r, respectively; 
10a first bit line (BLS0,figure 11) connected between the first memory cell (as above) and the first transistor (N4, figure 11); 
BLS1, figure 11) connected between the second memory cell (as above) and the second transistor (N2, figure 11); and 
a controller (230 and 232, figure 11) configured to perform a read operation, 15wherein
 the controller (as above) is further configured to apply, in the read operation, a first voltage to a gate of the first transistor (the voltage applied to SEL0 (figure 8), namely 5V, and such voltage is applied to the gate of transistor N2 (figure 11) and a second voltage lower than the first voltage to a gate of the second transistor (the voltage applied to SEL1, ground (figure 8), and such voltage is applied to transistor N4 as shown in figure 11).
Regarding claim 14, Kim et al disclose A method of performing a read operation in a semiconductor memory device that includes a first memory cell (the cell connected to BL0, figure 2) , a second memory cell (the cell connected to BL1, figure 2), a first word line (WL, figure 2) connected to each of the first and the second memory cells (as above) , a first bit- 83 - line (BL0, figure 2, and figure 11) connected between the first memory cell (as above) and a first transistor (N2, figure 11), a second bit line (BL1, figure 2, and figure 11) connected between the second memory cell (as above) and a second transistor (N4, figure 11), said method comprising:
5V, figure  8) to a gate of the first transistor (N2, figure 11)) and a second voltage (ground, figure 8) lower than the first voltage (as above) to a gate of the second transistor (N4, figure 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 13 and 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al in view of Namai (US 2013/0135931).
Kim et al applied as above.
Regarding claims 13 and 18 Kim et al fail to disclose a device, wherein the device is configured to receive a command latch enable signal and an address latch enable signal from an external controller.
Namai discloses a device, wherein the device is configured to receive a command latch enable signal (CLE,figure 1) and an address latch enable signal m(ALE, figure 1)  from an external controller (100, figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kim et al by providing a controller for generating a command latch enable signal and an address latch enable signal, so as  to control the reading operation in a memory device as taught by Namai.
Allowable Subject Matter
Claims 2-12, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





S. Dinh
12/2/21
/SON T DINH/           Primary Examiner, Art Unit 2824